Nichols, Justice.
The plaintiff filed a bill in equity in which he sought to have the defendants enjoined from interfering with the flow of water from his higher land over the defendants’ lower land. By answer and cross claim the defendants sought an injunction and damages against the plaintiff. The trial court, after hearing evidence, rendered a decree on July 13, 1968, requiring specified conduct on the part of both the plaintiff and the defendants. Thereafter, on September 16, 1968, the defendants filed a petition seeking to have the plaintiff attached for contempt of court for failure to comply with the prior decree, and after hearing evidence, the trial court rendered a judgment holding the plaintiff in contempt of court. It is from this judgment that the plaintiff appeals and enumerates the same as error alleging that the injunction originally issued was invalid. Held:
The trial court had judisdiction of the parties and subject matter when it issued the original temporary injunction and, *8since no appeal was taken from such judgment, it cannot be said that the later judgment finding the plaintiff in the original action in contempt of court (no transcript of the evidence adduced at the hearing being filed in this court), was error for any reason, enumerated. See Russell v. Mohr-Weil Lumber Co., 102 Ga. 568 (29 SE 271); Corley v. Crompton-Highland Mills, 201 Ga. 333 (39 SE2d 861); Martin v. Harris, 216 Ga. 350 (116 SE2d 558).
Submitted December 9, 1968
Decided January 9, 1969.
Hudson & Stula, Jim Hudson, for appellant.
Cook, Pleger &. Boulogne, John S. Noell, Jr., for appellees.

Judgment affirmed.


All the Justices concur.